DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 9 and 17 disclose: incrementally adjusting a center read voltage for a first block of the memory device by a first offset amount to generate an adjusted read voltage; causing the adjusted read voltage to be applied to the first block to determine an adjusted bit count associated with the adjusted read voltage; determining whether a difference between the adjusted bit count and a previous bit count associated with a previous read voltage satisfies a first threshold criterion pertaining to an error threshold; and responsive to the difference between the adjusted bit count and the previous bit count not satisfying the first threshold criterion, determining a read window for the first block based on the previous read voltage.
Prior art fails to disclose: determining whether a difference between the adjusted bit count and a previous bit count associated with a previous read voltage satisfies a first threshold criterion pertaining to an error threshold. This limitation in combination with the claim as a whole is patentably distinct over the prior art of record. 
Prior art Kim (US 2010/0296350) discloses A method setting a read voltage to minimize data read errors in a semiconductor memory device including multi-bit memory cells. In the method, a read voltage associated with a minimal number of read data error is set based on a statistic value of a voltage distribution corresponding to each one of a plurality of voltage states (Abstract).
Prior art Weilemann (US 2015/0309856) discloses systems for imminent read failure detection using high/low read voltage levels. In certain embodiments, data stored within an array of non-volatile memory (NVM) cells is checked using read voltage levels below and above a normal read voltage level. An imminent read failure is then indicated if errors are detected within the same address for both .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CHARLES EHNE/Primary Examiner, Art Unit 2113